                Case 3:21-cr-00105-VC Document 17 Filed 03/11/21 Page 1 of 3

                                                                          FILED
 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                            Mar 11 2021
 2
                                                                       SUSANY. SOONG
 3                                                                CLERK, U.S. DISTRICT COURT
 4                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                        SAN FRANCISCO
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                       )   CASE NO. 3:21-cr-00105 VC
                                                     )
12           Plaintiff,                              )   VIOLATION:
                                                     )   18 U.S.C. § 2422(b) – Enticement of a Minor to
13      v.                                           )   Engage in Sexual Activity;
                                                     )   18 U.S.C. § 2428 – Forfeiture Allegation
14   ROBERT JESUS BLANCAS,                           )
         a/k/a “Orgotloth,”                          )   SAN FRANCISCO VENUE
15       a/k/a “MuskOx,”                             )
                                                     )
16           Defendant.                              )
                                                     )
17

18                                            INFORMATION
19 The United States Attorney charges:

20 COUNT ONE:              (18 U.S.C. § 2422(b) – Enticement of a Minor to Engage in Sexual Activity)
21           From in or about May 2020, through in or about August 2020, in the Northern District of
22 California and elsewhere, the defendant,

23                                        ROBERT JESUS BLANCAS,
24 did use a facility and means of interstate and foreign commerce to knowingly persuade, induce, entice,

25 and coerce, and attempt to persuade, induce, entice, and coerce, an individual who had not attained the

26 age of 18 years, known here as Minor 1, to engage in any sexual activity for which any person can be

27 charged with a criminal offense, to wit, the production of child pornography in violation of 18 U.S.C.

28 § 2251(a), all in violation of Title 18, United States Code, Section 2422(b).


     INFORMATION                                         1
               Case 3:21-cr-00105-VC Document 17 Filed 03/11/21 Page 2 of 3




 1 FORFEITURE ALLEGATION:                  (18 U.S.C. § 2428)

 2          The allegations contained in this Information are re-alleged and incorporated by reference for the

 3 purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 2428.

 4          Pursuant to Title 18, United States Code, Section 2428, upon conviction of the offense set forth

 5 in this Information, the defendant,

 6                                         ROBERT JESUS BLANCAS,

 7 shall forfeit to the United States of America any property, real or personal, that was used or intended to

 8 be used to commit or to facilitate the commission of the offense and any property, real or personal,

 9 constituting or derived from any proceeds obtained, directly or indirectly, as a result of the offense. The

10 property to be forfeited includes, but is not limited to:

11                  a. all electronic devices seized from the defendant on or about August 6, 2020,

12                      including but not limited to (1) Apple iPhone, model A1332, (2) HTC phone, model

13                      OPM9110, (3) Apple iPhone, model A1533, (4) Apple iPhone, in a black case, and

14                      (5) Iomega external hard drive, model LDHD-UP; and

15                  b. all electronic devices seized from the defendant on or about December 1, 2020,

16                      including but not limited to (1) Playstation 4, model C4H-2115B, (2) Amazon Kindle

17                      Fire, model SR043KL, and (3) Seagate FreeAgent Desk Hard Drive.

18          If any of the property described above, as a result of any act or omission of the defendant:

19                  a. cannot be located upon exercise of due diligence;

20                  b. has been transferred or sold to, or deposited with, a third party;

21                  c. has been placed beyond the jurisdiction of the court;

22                  d. has been substantially diminished in value; or

23                  e. has been commingled with other property which cannot be divided without difficulty,

24 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

25 United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

26 //

27 //

28 //


     INFORMATION                                          2
              Case 3:21-cr-00105-VC Document 17 Filed 03/11/21 Page 3 of 3




 1         All pursuant to Title 18, United States Code, Section 2428, Title 28, United States Code,

 2 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

 3

 4 DATED: March 11, 2021                                STEPHANIE M. HINDS
                                                        Acting United States Attorney
 5

 6                                                             /s/
                                                        ERIC CHENG
 7                                                      FRANK RIEBLI
                                                        Assistant United States Attorneys
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     INFORMATION                                       3
